AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and-inventery left with:
4:20-my-10a4 Od/4/pos0 4:25 Wand  Euars

 

 

 

Inventory made in the presence of : |
h/t

 

Inventory of the property taken and name of any person(s) seized:
2305 East 14}K Steet, Atactrent 3, Creer 2 we 2785

- Nothre ei 200

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

AT Ge — neem

Date: 07./29/a020

 

Executing officer's signature

Sh fete Mines

Printed name and title

 

 

 

Case 4:20-mj-01024-KS Document 3 Filed 03/09/20 Page 1 of 1
